PARTIALLY DISSENTING OPINION.
I concur in the affirmance of the decree of the court below and in the rule set forth in the paragraph numbered 3 on the third page of the controlling opinion (19 So.2d 926), which rule is in accord with Holman v. Richardson, 115 Miss. 169, 76 So. 136, L.R.A. 1917F, 942.
I do not concur in, but dissent from the rules set forth in paragraphs 1 and 2 on page 3 of that opinion (19 So.2d 926). These paragraphs of the opinion are in conflict with Holman v. Richardson, supra, which case has never been overruled and should control here. *Page 438 
At common law surface water was considered "a common enemy which every proprietor of land may fight as he deems best, regardless of its effect on other proprietors, and that accordingly the lower proprietor may take any measures necessary for the protection or improvement of his property, although the result is to throw the water back upon the land of an adjoining proprietor, provided it is not done in a reckless manner, or in such a way as to create a nuisance and destroy his property." 67 C.J. 866. This rule has been modified in some jurisdictions, including Mississippi, to this extent: "Where two methods of disposing of such water are available to the owner of the lower land, each equally efficacious and neither requiring an unreasonably greater expense than the other, one of which will damage the adjoining property and the other will not, the latter must be adopted by the owner of the lower land in fending the water therefrom." 67 C.J. 867. This is the rule announced in Holman v. Richardson, supra. No further modification of that rule is necessary here, and, as it is set forth in Holman v. Richardson, supra, justifies the affirmance of the decree of the court below.